Title: From John Adams to Boston Patriot, 22 January 1811
From: Adams, John
To: Boston Patriot





Quincy, January 22d, 1811.

    
    The Hague, August 22, 1782—wrote tosSecretary Livingston—“Their high mightinesses have at length received their instructions from all the provinces, and I have this day been in conference with the grand committee, who communicated to me the remarks and propositions on their part. To this I shall very soon give my replication, and I hope the Affair will be soon ended.
    
    I was received in state, by two of the lords at the head of the stairs, and by them conducted into the committee room where the business is transacted. The committee consisted of one or more deputies from each province, together with the grand pensionary Bleiswick and the secretary Fagel.
    
    The Hague, September 4, 1782—wrote to his excellency R. R. Livingston, Esq. secretary of foreign affairs—“Sir, your triplicate of March 5th, No. 5; triplicate of 22d May, No. 6; duplicate of 29th May, No. 7; and duplicate of 30th May, No. 8, together with the dispatches for Mr. Dana came to hand yesterday.
    The judicious enquiries in that of the 5th of March. are chiefly answered in the enclosed pamphlet, which I have caused to be printed, in order to be sent into England, Scotland and Ireland, as well as America. You will find the most of your questions answered by great bodies of merchants, manufacturers and others in the first instance, by the states of the several separate provinces in the next place, and lastly by their high mightinesses.
    
    I wish the truth would warrant a more satisfactory account of the ships prepared and preparing for sea. Those prepared are employed by concert with France, in the north sea, where they make an useful diversion; having lately obliged Lord Howe to detach a considerable number of ships; and the last accounts say to go himself with fourteen ships of the line, in order to protect their trade from the Baltic, which has certainly retarded, possibly wholly prevented the relief of Gibralter. This however is not certain. I cannot assure congress of more than twelve Dutch ships of the line ready for sea. Some of that number are not in good condition; not more than two or three can be depended on to be added in the course of this season.
    
    As to “the leading members of the great council” we must distinguish between the Assembly of the deputies in the states general, and the assembly of the deputies of the states of Holland and West Friesland. The grand pensionary of Holland, who is always a member of the assembly of their high-mightinesses, is constitutionally the most leading member. Mr. Van Bleiswick is the present grand pensionary. With him I have frequent conferences, & they have always been agreeable. But the situation of this minister is at present extremely critical and embarrassing. In former times, when there was no stadtholder, or at least when his authority was less extensive, the grand pensionaries of Holland, have been in effect, stadtholders. They have been a centre of union for all the provinces; but being more immediately connected with and dependant on the province of Holland, they have been suspected by the other provinces to give too much weight to that, which has caused them to attach themselves to the stadtholder, as a more impartial support to the whole state.
    
    To speak candidly, a competition between these two great interests and  offices, seems to have been the cause of the violent political storms in this country. But as the stadtholders have had the military power by sea and land at their disposal; and by the pomp and splendor of a court have had the means of imposing more upon the nation, they have by degrees prevailed. At critical, dangerous times, tragical scenes have been exhibited. Barneveldt’s head was stricken off at one time, and though Grotius escaped by a sort of miracle, the De Witts were torn in pieces, it is scarcely too bold to say, by the open or secret commands or connivance of stadtholders.
     The stadtholders power, since the year 1748, until this year, has been so augmented, and the grand pensionary’s so diminished, that Mr. Van Bleiswick is to be pitied. More is expected of him than he can perform. He is between two fires; the stadtholderian party on one side, and the republican on the other. The consequence is, that he manages both as well as he can; is extremely cautious and reserved, never explains himself but in cases of absolute necessity, and never attempts to assume the lead. If he were to attempt to act the part of some former grand pensioners, the consequence would be, either he would not be supported and would perish like Barneveldt or De Witt; or being supported, the stadtholdership must give way, & the prince fly to his estates in Germany. Mr. Van Bleiswick is a great scholar, linguist, natural philosopher, mathematician and even physician, has great experience in public affairs, and is able and adroit enough in the conduct of them. But not having a temper bold and firm enough, or perhaps loving his ease too much, or not having ambition, or patriotism, or zeal, or health enough to assume a great and decided conduct, he is fallen in his reputation. They suspect him of duplicity. And in short, measures are prepared and brought into the states of Holland without his consent or previous knowledge, and there carried—a thing unknown until these days.
    Another great officer of state, who has constitutionally influence in the assembly of their high-mightinesses, is the secretary, Mr. Fagel. This gentleman is of a family which has ever been zealously attached to the Statholder, and consequently to England, and strongly prejudiced against France. His ancestor was made grand pensionary in the place of the murdered and immortal De Witt; and from that time to this the family have been invariably friends to the princes of orange and to England, and enemies to France. The present secretary does not belie his lineage. He is supposed to be the least satisfied with the new conventions with us and with France, of any man. I have had several conferences with him; he is a venerable man of seventy, is polite, and has always been complaisant enough to me. But congress will easily see, from this sketch of his character, that he is not the man for me to be intimate with.
    There is a new President of their high-mightinesses every week. I have had conferences with several; Mr. Tjassens, Mr. Van Citters, Mr. Boreel, Mr. Van den Sandheuvel and the baron Linden de Hemmen. But this continual variation prevents any one from acquiring esteem and weight from his office, so that they are be considered only as common members of the assembly.
        There is a nobleman, the baron de Linden, who belongs to the province of Zealand and was formerly ambassador in Sweden, and afterwards appointed to Vienna, but refused to go. I have had the pleasure of a good deal of conversation with him, and his advice has been useful to me. He is a sensible and worthy man, and his sentiments are very just. He has been now for some months in Zealand, but the world has seen several striking effects of his presence in that province. He is much in opposition to the duke of Brunswick, and consequently to the court, to whose cause, this nobleman’s rank, former offices and connections have done much damage.
    There are several other members of the assembly of their high mightinesses, with whom I have some acquaintance, as the baron Van Schwartsenbourg, Mr Kuffeler of Friesland, Mr Brantzen, of Guilderland; and others whom it is not necessary to name at present.
     Holland being full half the nation, the assembly of that province gives always, sooner or later, the tone to the whole.
        The pensionaries of cities are the principal speakers, and most active members of this assembly; for which reason I have cultivated the acquaintance of these gentlemen and snall continue to do so more and more. There are three among them with whom I have been most conversant, Mr. Gyselaer, of Dort, Mr. Vishor, of Amsterdam, and Mr. Van Zeaberg of Haerlem.
    Mr. Gyzlaer is a young gentleman, of about thirty, but he has a genius, an activity, a candor and a prudence, which, if his health is not too delicate, must make him the man of the first consideration, in this republic. I am happy in a friendly and familiar acquaintance with him, and shall certainly continue it, because his abilities and integrity, his industry, his great and growing popularity, his influence in the assembly of the states of Holland as well as in all the provinces and cities, will render him an important man, in spight of all the opposition of the sourts. Nevertheless, although I cultivate the friendship of the patriots, I shall not give offence to the court. The friendship of this court we never had and never shall have, until we have that of England. This gentleman’s (Mr. Gyzalaers) friendship has already been of vast service to the cause of congress, as well as to me, and will continue to be so. There is no intelligence in a political line which I ought to know but I can easily obtain it, in this way—To detail the conversations would be to relate all the measures taken or proposed, relative to the negociations for a separate peace to the concert with France, the general peace &c. as well as from step to step, the advancement of the acknowledgment of our Independence. There are some of these conversations which ought never to be put upon paper, until the measures and events which were the objects of them shall have taken place.
    
    Mr. Vischer is a respectable character, an amiable man and steady in the good sytem. With him also I have been invariably upon good terms. But I cannot but lament the absence of Mr. Van Berckel, an excellent character, of solid judgement, sound learning, great experience, delicate honor, untainted virtue and steady firmness; sacrificed to the most frivolous whimsies and miserable intrigues of private pique, the jealousy and envy of weak (I cannot here add—wicked) old age, and individual ambition. Van Berckel and Vischer together would be noble ministers for Amsterdam, but the elder of the par nobile fratrum is wanting.
    
    Mr: Van Zeaberg of Haerlem is another excellent character, of great reputation as a lawyer, a man of integrity and a patriot, with whom I have been and am still upon the best terms:
    It is odd enough that most of these pensionaries have been deacons of the English church in this place, Dr. Macclaines. En Passant, young lawyers in this country, seek an election to be deacons in the churches as a first step to advancement in their profession, as well as in the State. Mr. Van Berckel, Mr. Van Zeaberg and others have been deacons of this church, yet neither speak English, nor is any of them less an enemy to England for having passed through this stage in their career of life; and I shall be the more so, for hearing once a week an admirable moral lecture in the English language from one of the best preachers in Europe.
    I hope this will be sufficient, at present, as a sample of sketches of characters, that you demand of me, among the leading members of the assemblies. I might mention several burgomasters, as Mr. Hoosdt of Amsterdam, Mr. Van Berckel of Rotterdam, Mr.———,   of Haerlem, &c. &c. &c. But I must not give too much at once.
    
    The Hague, Sept. 8, 1782—wrote to his excellency R. R. Livingston—You enquire whether there is no intercourse between the French ambassador and me? I answer there is a constant uninterrupted harmony and familiarity between the Duke de la Vauguion and his family, and me. I visit him and he visits me. I dine with him, and he and his family dine with me, as often as you can wish; and he is ever ready to enter into conversation and consultation with me, upon public affairs. He is an amiable man, whom I esteem very much. He is attentive, vigilant and able as a minister: but he has been under infinite obligations to the United States of America and her minister, for the success he has had in this country. Nothing on earth but the American cause, could have prevented this republic from joining England in the war. And nothing but that well hove harpoon iron, thrown by a Cape Cod whaleman—(an expression as vain and foolish as it was vulgar and indecent)—the memorial of the 19th of April, 1781, and the other innumerable measures taken previous to it and in consequence of it by the same hand, could have prevented this republic from making a separate peace with England.—The American cause and minister has done more to introduce a familiarity between the French ambassador and some leading men here than any other thing could have done. And if any body denies it, it must be from ignorance or ingratitude.
        It is at the same time true, and I acknowledge it with pleasure and with gratitude, that our cause would not have succeeded here, without the aid of France. Her aid in the East Indies, West Indies, and upon the barrier frontiers; her general benevolence, and concert of operations, as well as the favorable and friendly exertions of her ambassador after the decisive step taken by me, contributed essentially to the accomplishment of the work. I have an opportunity too, of meeting at his house, as often as I desire, the other foreign ministers—but of this more hereafter.
    You desire also to know the popular leaders, with whom I have formed in acquaintances.
    
    I have formed an acquaintance with the two popular noblemen, the Baron vander Capellen de Poll, of Overyssell and the Baron van der Capellen de Marsh, of Guilderland; the former, very early soon after my first arrival. With him I have had frequent and intimate conversations, and he has been of the utmost service to our cause. His unhappy situation and unjust expulsion from his seat in the government, the opposition of the court and of his colleagues in the regency, make it delicate to write freely, concerning this nobleman. Though he is not called rich in this country, he has an independent fortune. His parts and learning are equal to any: his zeal and activity superior. I dare not say in what a multitude of ways he has served us. Posterity perhaps, may know them all.
    
    Upon my first arrival at Amsterdam, two years ago, I fell acquainted at Mr. Van Staphorts’s, with Mr. Calkoen, the first gentleman of the bar at Amsterdam; a man of letters, well read in law and history and an elegant writer. He desired to be informed of American affairs. I gave him a collection of our constitutions and a number of pamphlets and papers, and desired him to commit to writing his questions. In a few days he sent me thirty questions in Dutch, which shew him to be a man of profound reflection and sagacity. I had them translated and determined to seize the opportunity to turn his attention to our affairs, and to gain his confidence. I wrote him a distinct letter upon every question; and endeavored to give him as comprehensive an insight into our affairs as I could. He was much pleased with the answers, and composed from them a comparison between the American and Batavian revolutions, which he read with applause, to a society of forty gentlemen of letters, who met at stated periods in a Club at Amsterdam. I lent him Burgoine’s and Howe’s pamphlets in vindication of themselves, which he communicated also. By these means, this society whose influence must be very extensive, were made hearty converts to the opinion of the impracticability of a British conquest, and the certainty of American success—points very dubious in the minds of this nation in general, when I first came here, as I can easily prove.—With this gentleman I have ever preserved an agreeable acquaintance. It was he who drew up the petitions of the merchants of Amsterdam in favor of American independence.
    About the time of presenting my first memorial I became acquainted with another lawyer at the Hague, Mr. Van Zoon, who has also  from time to time been active in our favor and drew up the petition of Rotterdam.
    The gazetteers in this country are not mere printers, they are men of letters; and as these vehicles have a vast influence in forming the public opinion, they were not to be neglected by me, whose only hopes to resist the torrent of a court and government, lay in the public opinion. I therefore became naturally acquainted with the family of Luzacs in Leyden, whose gazette has been very useful to our cause and who are excellent people. (There were two venerable characters, John Luzac and Stephen Luzac, both men of great learning, one of them eighty years of age, and the other within one or three years of it, who were always very kind to me, and let me into much of the history and politics of the century. The gazette was conducted then by John Luzac, Jr. the son of Stephen, who was my particular friend, and was afterwards professor of Grecian literature, and Fatherland’s history, and afterwards rector, or president of the university of Leyden.) Mr. John Luzac, Jr. drew up the two petitions of Leyden to their regency.
    
    At Amsterdam, my acquaintance with Mr. Cerisier enabled me to render the Politique Hollandais, and the French Gazette of Amsterdam useful on many occasions; and by means of one friend and another, particularly Mr. Dumas, I have been able to communicate any thing that was proper to the public, by means of the Dutch Gazettes in Amsterdam, Haarlem and Delft.—By means of these secret connections with printer and writers, I have had an opportunity to cause to be translated and printed many English pamphlets tending to elucidate our affairs, particularly those valuable documents of Howe and Burgoine, than which, nothing has contributed more to fortify our cause. They are considered as the decisive testimonies of unwilling witnesses and cruel enemies. 
    With these persons and others, when I could not have conversations I have had correspondences as frequent as my time would allow.
    At Amsterdam I was acquainted with several mercantile houses, Mr. De Neufville & Son, Mr. Crommelin & Sons, Messieurs Van Staphorsts, De la Lande & Fynje, Ma. Chabannelle & Son & Nephew, Mr. Hodson, Mr. Van Arp, Mr. Teagler, and several others who in their several ways were useful to our affairs.
    
    I come now to the most difficult task of all, the description of the foreign ministers.
    
    The minister of the emperor (the baron de Reisbeck) is ninety years old, and never appears at court or any where else. I have never seen him nor his secretary.
    
    The ministers from Russia, Sweden, Denmark, Portugal, Sardinia and Liege, I see every week at court, where I sup regularly when the others do, though it is very visible that I am not the guest the most favored by the prince. I dine with them all sometimes at the French ambassadors and Spanish ministers, but have not dined at any of their houses nor they at mine. Not one of them would dare to give or receive an invitation, except France, Spain and Liege.
    
    The minister from Sweden, the baron D’Ehrenswerd is lately removed to Berlin, to my great regret, as he appeared to be a very good character and behaved very civilly to me several times when I met him at court, and at the French ambassadors. The secretary, Mr. Van Arp, does the business of the legation at present. He appears to be a worthy man and is not afraid to converse with me.
    
    The minister from Prussia, Mr. the baron de Thulemeier, is very civil; attacks me (as he phrases it) in English, and wishes to meet me on horseback, (being both great Riders) will converse freely with me upon astronomy, or natural history, or any common affairs; will talk of news, battles, seiges, &c. &c. But these personages are very reserved in politics and negociations—They must wait for instructions.
    
    Mr. De St. Saphorin, the envoy from Denmark, is a personage of a very odd behavior, a Swiss by birth, but an open and not very discreet advocate for England. It should be observed that the queen Dowager, of Denmark, is sister to the duke Louis, of Brunswick, and as the king is not a distinguished character among crowned heads, she is supposed to have much influence at court, and the minister here may be complaisant to her. But neither that power nor its minister, are able to do more than influence a Gazette or two, to publish some very injudicious speculations. I am not the only foreign minister that converses or corresponds with gazetteers; though at least it is certain that I never give them money. I hope I am not singular in this. This gentleman has been much with another, Mr. Markow since his arrival, the adjunct minister from Russia, another advocate for the English, without being able to do them any service. He was never, till now, more than a secretary of legation. He has been here formerly in that character, and in the partition of Poland. He was preceded here by reports of his great talents at negociation and intrigue, and it was said that he had never failed of success—but his residence here has made no sensation or impression at all. He talks in some companies indiscreetly in favor of England, but is not much attended to. His behaviour to me is a distant bow, an affected smile sometimes, and now and then, a “Comment vous-portez vous?” One evening at court, when the northern epidemy was here, he put me this question after supper in great apparent good humour. “Terriblement affligé de l’influenza,” said I. “C’est en Engleterre,” said he laughing, “qu’en a donné cette nomme; et il ne ferait point de mal, si vous voudriez, vous laisse gagné un peu, par l’influence d’angleterre.” I had it at my tongue’s end to answer, “C’est assez d’ etre tourmente de l’influence qui vient de Russie.” But I reflected very suddenly, if he is indiscreet, I will not be—so I contented myself to answer very gravely, “Jamais, Monsieur Jamais.”
    
    The prince de Gallitzin, his colleague, is of a different character, a good man, and thinks justly—but his place is too important to his family to be hazarded; so he keeps a great reserve and behaves with much prudence. Knowing his situation, I have avoided all advances to him least I should embarrass him.
    
    The Sardinian minister is very ready to enter into conversation at all times—but his court and system are wholly out of the present question.
    
    [N.B. In 1810.—This gentleman was apparently the most learned ambassador I ever knew, especially in diplomatic lore.—He seemed to have the contents of every treaty that was ever made, and even the names and dates as fresh in his memory as his pater noster. His aversion to play was so very great, that he never would engage in any game on any consideration—and as I was always glad of any plausible excuse to escape from cards, I had more conversation with him than with any other of the foreign ministers. His prodigious magazine of the memory, however, never appeared of much use to himself or others.]
    The Portuguese envoy extraordinary, Don Joas Theolonies de Almeida, is a young nobleman, glittering with stars, and as they say, very rich. He has twice, once at court and once at the Spanish minister’s, entered familiarly into conversation with me, upon the climates of America and Portugal; upon the commerce that has been and will be, between our countries, and upon indifferent subjects. But there is no appearance that he is profoundly versed in political subjects, nor any probability that he could explain himself to me, until all the neutral powers do, of whom Portugal is now one.
    The Spanish minister Don Llano, the Comte de Sanafee, has at last got over all his punctilios; and I had the honor to dine with him in company with all the foreign ministers, and four or five officers of rank in the Russian service on Tuesday last. The Compte and his secretary had dined with me sometime before. I shall therefore, be upon a more free, if not a more familiar footing with him in future. He has indeed been always very complaisant and friendly, though embarrassed with his punctilios of etiquette.
    There is an anecdote that in justice to my country as well as to myself, I ought not to omit. The first time I ever saw the Comte was at his house, a day or two after my reception by the states general. He sent for me; I went, and had an hour’s conversation with him. He said to me. “Monsieur, vous avez frappé le plus grand coup de tout l’Europe, C’est le plus grand coup, qui a jamais ete frappe dans la cause Americaine, et le plus decisiff. C’est vous qui a rempli cette nation d’enthusiasm. C’est vous qui avez tourné leurs tetes.”
    The next morning, he returned my visit at my lodgings, for it was before my removal to this house. In the course of conversation, (which he introduced) upon the subject of my success here, he turned to a gentleman in company and said to him, “cete evenement fait un honneur infini a Monsieur Adams. C’est le plus grand coup qui pourroît ete frappee en tout l’Europe. C’est lui, qui a rempli cette nation d’enthusiasm. C’est lui qui a terrassée les anglomanes. C’est lui qui a tourné les têtes des Hollandais. Ce n’est pas pour faire compliment a Monsieur Adams, que je dis cela. C’est parce que je crois que c’est son du.”
    I wish for some other historiographer; but I will not for fear of the charge of vanity, omit to record things, which were certainly said with deliberation; and which prove the sense which the ministers of the house of Bourbon had, of the stream of prejudice against them here, and of the influence of America and her minister in turning the tide.
    
    I hope, sir, that these sketches will satisfy you for the present. If not, at another time I will give portraits at full length. Mean time I have the honor to be, &c.”
    What shall I say to the charges of “vanity, egotism and ostentation” that have been alledged and will be alledged against me for certain passages in this letter and for many others of a kindred nature in—others? Nothing at all.—Far from justifying them I resign them to the severity of criticism and the unqualified censure of all who can find it in their hearts to censure them.
    I hope nevertheless that I may be permitted to recollect and recapitulate a few facts and circumstances to shew the situation I was in, and to request the reader to place himself in imagination where I was, and then consider what his own feelings would have been.
    
    It will be observed, in the first paragraph of this letter, of September 4th, 1782, that it was written in answer to letters and duplicates and triplicates of letters in which I was called to account, both for my public and private conduct; not only for my memorial, but for all my private friendships and acquaintances, among patriots and courtiers, no less than among private merchants and foreign ambassadors.
    
    I have served with Mr. Livingston. He first came into congress in 1776, a little time before the declaration of independence. He was of a family for whom I had a great regard; not only for their general intrinsic merits, but because, although numerous, wealthy and powerful, they had very unanimously and very ably espoused, in the state of New-York, where their influence was much wanted, the cause of our common country. I knew his father, and had served in congress with two of his uncles; and the father and the uncles appeared to be more nearly contemporaries with me in age, than the son and nephew, whom I had estimated to be a dozen or fifteen years younger than myself. This gentleman had displayed the good breeding which might be expected from his birth; and the ingenuity, information and eloquence, becoming his age, education and connections. In the absence of Mr. Jay and Mr. Duane, he had been elected to represent the state of New-York, on the committee for preparing the draught of the declaration of independence. During the short spaces of time that Mr. Livingston had been in congress with me, there had been entire civility between us. I could recollect no sparring or ill humour; and therefore concluded that the reproofs and severe interrogatories in these letters, could not proceed from any personal feelings. From what source then could they spring? In my own mind, I was at no loss to conjecture. The Compte de Vergennes, through the French minister and secretary, and their family at Philadelphia; and Dr. Franklin, through his connections and those of Mr. Deane, presented to my view sources enough.
    
    Recollecting too, the situation I had been in, during two years; unable to satisfy the requisitions of my friends, especially Dumes and Gillon; without means to supply the necessities of my suffering fellow-citizens, who so frequently applied to me for relief in their various misfortunes occasioned by the war, especially the poor prisoners in Mill Prison and Fortune Prison, in England; reduced to a miserable state of health, by anxiety of mind, by too violent exercise in voyages and journeys, and by the deleterious steams of stagnant waters; for I never recovered any tolerable health till three years after my fever at Amsterdam; menaced with an axe and a hurdle in London; threatened with starvation from Passy; and having frequently suggested to my recollection, the butcher’s knife, with which the De Witts had been cut up at the Hague: I thought it to much to be thus catechised, documented and reprehended, by young Mr. Livingston. I thought too, that his interrogatories were indiscreet and dangerous. Had they been answered in all their details, and the answers intercepted and published by the English, they might have exposed my friends, both among the patriots and foreign ministers, to very disagreeable consequences.
    I had however, at this time, completely succeeded. I was acknowledged as an ambassador. My country was recognized as an independent power, and had a flattering prospect of a treaty and a loan. All this was demonstration that my proceedings had not been wrong. Amidst these reflections and under these feelings, I cared very little what I wrote to Mr. Livingston, provided I wrote nothing but the truth.
    I cared too little, to be sure. Though the persecutions of a faction or a combination of factions, had been even more severe than they were, I ought to have preserved my philosophy to the last. I ought also to have recollected another thing. The rotation in the old confederation, or voluntary resignation had removed many of my old staunch friends from congress, and many new and very young members were come in, total strangers to me. The former knowing me, my manners and principles, as well as my history and provocations, would have made very candid if not indulgent allowances. The latter knew nothing of me, and were liable to have any impressions unfavorable to me, made upon their minds, by artful and designing men among the quakers, proprietary gentlemen and tories, to whom I had been very obnoxious, for the ardor with which I had urged the necessity of independence, for more than a year before it was declared; or by others, not less artful and designing, among the factions of Deane, Franklin and Vergennes, or by other young, giddy and ambitious adventurers, who might and did presume enough upon their extraordinary talents to aspire at foreign embassies, and other the first offices in the state, and thus early lay their plans for blasting characters conspicuous in the revolution and driving them all into the back ground.
    
   

John Adams.




